Citation Nr: 1423725	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-32 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim.

In March 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.  Subsequent to the March 2013 hearing, the Veteran submitted additional evidence directly to the Board.  He also submitted a written waiver of local consideration of the evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed hypertension is as likely as not related to his active duty service.


CONCLUSION OF LAW

Hypertension was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Here, the Veteran asserts that he has hypertension that was incurred during his military service.  See, e.g., the March 2013 Board hearing transcript.  Specifically, he maintains that his hypertension initially manifested during his military service and continued thereafter.  Id.  The Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed hypertension was incurred during his active duty service.

The Veteran's service treatment records (STRs) demonstrate that he had elevated blood pressure readings of 150/92 in September 1976 and 170/85 in February 1977.  His service separation examination documented a blood pressure reading of 150/92; however, a diagnosis of hypertension was not indicated.

Post-service treatment records dated in February 1982 indicated that the Veteran had experienced high blood pressure for two years and was prescribed medication to treat this condition.  The Veteran's continued high blood pressure was documented in March 1987 and a continuing diagnosis of hypertension was indicated in January 1988.  A diagnosis of hypertension is confirmed in VA treatment records dated in August 2006.

In support of his claim, the Veteran submitted a November 2012 letter from Dr. I.M., who reviewed the Veteran's STRs and noted that the Veteran had elevated in-service blood pressure readings without any contemporaneous treatment to address these symptoms.  Dr. I.M. stated that "[a]s a board certified surgeon, I have over 30 years of experience in hypertension, its diagnosis, treatment, and complications . . . [the Veteran's] blood pressure was undiagnosed and untreated despite its documentation in service."  He concluded that the Veteran "has essential hypertension that was not present on his medical entrance examination.  It developed in the service and remained untreated throughout his service."

The Veteran also provided personal testimony in support of his hypertension claim.  See, e.g., the March 2013 Board hearing transcript.  Significantly, as indicated above, his contentions of elevated blood pressure in service and treatment for hypertension following his military discharge are corroborated by STRs documenting elevated blood pressure readings and VA treatment records noting high blood pressure treated by medication as early as 1980.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the hypertension was incurred in the Veteran's military service.  The benefit of the doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for hypertension.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


